Exhibit 10.3

Rayonier Inc. Excess Savings

and Deferred Compensation Plan

(Amended and Restated Effective July 15, 2010)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE I

 

The Plan

   1 1.1  

Establishment of the Plan

   1 1.2  

Purpose

   1

ARTICLE II

 

Definitions

   1 2.1  

Definitions

   1 2.2  

Gender and Number

   5

ARTICLE III

 

Participation

   5 3.1  

Eligibility

   5 3.2  

Commencement

   5 3.3  

Termination of Eligibility

   5

ARTICLE IV

 

Excess Savings and Contributions

   5 4.1  

Accounts

   5 4.2  

Base Salary

   6 4.3  

Bonus Deferral

   6 4.4  

Excess Regular Matching Contribution Account

   7 4.5  

Excess Additional Discretionary Matching Contribution Account

   7 4.8  

Excess Profit Sharing Contribution Account

   7 4.7  

Adjustment to Accounts

   7

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

         Page 4.8  

Vesting

   8 4.9  

Date of Payment

   8 4.10  

Form of Payment

   8 4.11  

Death Benefits

   9 4.12  

Hardship Withdrawals

   10 4.13  

Change of Control

   10

ARTICLE V

 

Rights of Participants

   10 5.1  

Contractual Obligation

   10 5.2  

Unsecured Interest

   10

ARTICLE VI

 

Administration

   10 6.1  

Administration

   10 6.2  

Indemnification

   11 6.3  

Expenses

   11 6.4  

Tax Withholding

   11 6.5  

Claims Procedure

   11

ARTICLE VII

 

Miscellaneous

   13 7.1  

Nontransferability

   13 7.2  

Rights Against the Company

   13

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page 7.3  

Amendment or Termination

   13 7.4  

Applicable Law

   13 7.5  

Illegality of Particular Provision

   14

 

-iii-



--------------------------------------------------------------------------------

ARTICLE I The Plan

 

1.1 Establishment of the Plan

Rayonier Inc. heretofore established and presently maintains an unfunded
supplemental retirement plan for eligible salaried Employees, first effective as
of March 1, 1994, known as the “Rayonier Inc. Excess Savings and Deferred
Compensation Plan” (hereinafter referred to as the “Plan”). This amendment and
restatement of the Plan is effective July 15, 2010. 1

 

1.2 Purpose

The Plan is intended to provide Employees with contributions lost due to
restrictions on defined contribution plans under Sections 401(a)(17), 401(k),
401(m), 402(g), and 415 of the Code, which primarily affect higher-paid
Employees. The intent is to provide these Employees with allocations under this
Plan that, when added to such Employees’ contributions under the Rayonier
Investment and Savings Plan for Salaried Employees, will be similar to
contributions other Employees can receive under such plan. For eligible
Employees who have elected to defer receipt of Performance Shares under the
Rayonier Incentive Stock Plan, contribution to the Plan also will be made in an
amount equal to the dividends that would have been earned on such shares by the
employee had they been issued , which amount shall be included in the employee’s
PS Deferred Return Account.

The Plan also provides eligible Employees with the opportunity to defer a
portion of their salary and all or any portion of their bonuses otherwise
payable for a Plan Year. The Plan is intended to be an unfunded plan under the
Employee Retirement Income Security Act of 1974, as amended, that is maintained
for the purpose of providing deferred compensation for a select group of
management or highly compensated Employees.

ARTICLE II Definitions

 

2.1 Definitions

Capitalized terms used in the Plan shall have the respective meanings set forth
below:

 

1

Effective September 1, 1995, the Plan was amended to provide Employees with an
opportunity to defer that portion of the Employee’s Base Salary in excess of the
qualified plan limitation under Section 401(a)(17) of the Internal Revenue Code
of 1986, as amended, (the “Code”) which primarily impacts higher-paid Employees.
Effective January 1, 2002, the Plan was amended to authorize participation by
Employees who are members of a select group of management or highly compensated
employees, as determined by the Plan Administrator, and whose salary exceeds
$170,000. Effective December 31, 2007 the Plan is amended to comply with the
requirements of Section 409A of the Code.

 

1



--------------------------------------------------------------------------------

  (a) “Accounts” shall mean a Participant’s Excess Savings Account (comprised of
an Excess Tax-Deferred Contribution Account, an Excess Regular Matching
Contribution Account, an Excess Additional Discretionary Matching Contribution
Account and an Excess Profit Sharing Account), an Excess Base Salary Deferral
Account, a Bonus Deferral Account, and a PS Deferred Return Account.

 

  (b) “Additional Discretionary Matching Contribution” shall have the meaning
set forth in the Qualified Plan.

 

  (c) “Base Salary” shall mean an Employee’s compensation from the Company at
the Employee’s base rate, determined prior to any election by the Participant
pursuant to Section 401(k) or 125 of the Code, excluding any overtime, bonus,
foreign service allowance, or any other form of compensation.

 

  (d) “Beneficiary” shall mean the person designated under Section 4.11.

 

  (e) “Bonus Deferral” shall mean the amount of annual bonus that the
Participant elects to defer under Section 4.3.

 

  (f) “Bonus Deferral Account” shall mean the account established for the
Participant on the books of the Company under Section 4.1.

 

  (g) “Bonus Deferral Agreement” shall mean a written agreement between the
Company and the Participant to defer all or a portion of the Participant’s
annual bonus, as described in Section 4.3.

 

  (h) “Change of Control” shall have the same meaning as a “change in control
event” under the provisions of Treasury Regulation §1.409A-3(i)(5)(i)) under
Section 409A(a)(2)(A)(v) of the Code.

 

  (i) “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and “Code Section 409A Rules” shall mean Section 409A of the Code and
the final regulations and other IRS guidance promulgated thereunder, as in
effect from time to time.

 

  (j) “Company” shall mean Rayonier, Inc.

 

  (k) “Employee” shall have the meaning set forth in the Qualified Plan.

 

  (l) “Excess Additional Discretionary Matching Contribution” shall mean the
amount credited to the Participant under Section 4.5.

 

2



--------------------------------------------------------------------------------

  (m) “Excess Additional Discretionary Matching Contribution Account” shall mean
the account established for the Participant on the books of the Company under
Section 4.1.

 

  (n) “Excess Base Salary Deferral Account” shall mean the account established
for the Participant on the books of the Company under Section 4.1.

 

  (o) “Excess Base Salary Deferral Agreement” shall mean a written agreement
between the Company and the Participant to defer all or a portion of the
Participant’s Base Salary, as described in Section 4.2(b).

 

  (p) “Excess Base Salary Deferrals” shall mean the amount of Base Salary that
the Participant elects to defer, as described in Section 4.2(b).

 

  (q) “Excess Regular Matching Contribution” shall mean the amount credited to
the Participant under Section 4.4.

 

  (r) “Excess Regular Matching Contribution Account” shall mean the account
established for the Participant on the books of the Company under Section 4.1.

 

  (s) “Excess Profit Sharing Contribution Account” shall mean the account
established for the Participant on the books of the Company under Section 4.6

 

  (t) “Excess Savings Account” shall mean an account comprised of an Excess
Tax-Deferred Contribution Account, an Excess Regular Matching Contribution
Account, and an Excess Additional Discretionary Matching Contribution Account.

 

  (u) “Excess Tax-Deferred Contribution” shall mean those amounts deferred by
the Participant under Section 4.2(a).

 

  (v) “Excess Tax-Deferred Contribution Account” shall mean an account
established for the Participant on the books of the Company under Section 4.1 to
which the Participant’s Excess Tax-Deferred Contributions are credited.

 

  (w) “Incentive Stock Plan” shall mean the Rayonier Incentive Stock Plan, as it
may be amended from time to time.

 

  (x) “Participant” shall mean an Employee who participates in the Plan pursuant
to Article III.

 

  (y) “Performance Period” and “Performance Shares” have the meaning set forth
in the Incentive Stock Plan as it relates to the PS Deferred Shares identified
in an applicable PS Deferral Agreement.

 

3



--------------------------------------------------------------------------------

  (z) “Plan Administrator” shall mean the entity described in Article VI.

 

  (aa) “Plan Year” shall mean the plan year of the Qualified Plan.

 

  (bb) “Profit Sharing Contribution” shall have the meaning set forth in the
Qualified Plan.

 

  (cc) “PS Deferral Agreement” shall mean a written agreement by which a
Participant timely elects to defer receipt of “Performance Shares” to which he
or she would otherwise be entitled under the Incentive Stock Plan.

 

  (dd) “PS Deferred Return Account” shall mean the account established for the
Participant on the books of the Company under Section 4.6    

 

  (ee) “PS Deferred Shares” means the shares of stock of Rayonier Inc. that have
been earned by a Participant as of the end of an applicable “Performance Period”
under the Incentive Stock Plan, the receipt of which shares has been deferred
pursuant to a timely PS Deferral Agreement.

 

  (ff) “Qualified Plan” shall mean the Rayonier Investment and Savings Plan for
Salaried Employees, which is intended to be qualified under Section 401(a) of
the Code.

 

  (gg) “Regular Matching Contribution” shall have the meaning set forth in the
Qualified Plan.

 

  (hh) “Separation Delay Period” shall mean the six month period following the
date of a Participant’s Separation from Service (or such other applicable period
as may be provided for by Section 409A(a)(2)(B)(i) of the Code as in effect at
the time), or earlier upon the death of the Participant, such that any payment
delayed during the Separation Delay Period is to be paid on the first business
day of the seventh month following the Separation from Service or, if earlier,
such Participant’s death.

 

  (ii) “Separation from Service” and “Short-Term Deferral” and “Specified
Employee” shall have the respective meanings assigned such terms under the Code
Section 409A Rules.

 

  (jj) “Tax-Deferred Contribution” shall have the meaning set forth in the
Qualified Plan.

 

  (kk) “Valuation Date” shall have the meaning set forth in the Qualified Plan.

 

4



--------------------------------------------------------------------------------

2.2 Gender and Number

Unless the context clearly requires otherwise, the masculine pronoun whenever
used shall include the feminine and neuter pronoun, and the singular shall
include the plural.

ARTICLE III Participation

 

3.1 Eligibility

With respect to a Plan Year, each management Employee or highly compensated
Employee designated by the Plan Administrator who participates in the Qualified
Plan and whose Base Salary exceeds the annual indexed amount under
Section 401(a)(17) of the Code shall be eligible to participate in respect of
the Excess Savings Account provisions of the Plan and each management Employee
or highly compensated Employee designated by the Plan Administrator who whose
Base Salary is expected to exceed $170,000 as of the beginning of the Plan Year
or at the time of hire shall be eligible to participate in respect of the Excess
Base Salary Deferral Account and Bonus Deferral Account provisions of the Plan.

 

3.2 Commencement

Each Employee shall become a Participant on the first day of the month
coincident with or next following the date he satisfies the eligibility
requirements of Section 3.1.

 

3.3 Termination of Eligibility

An individual shall cease to be a Participant as of the date such individual
ceases to meet all of the applicable requirements of Section 3.1 above;
provided, however, that benefits accrued as of such date shall not be reduced
and shall be paid as provided herein.

ARTICLE IV Excess Savings and Contributions

 

4.1 Accounts

The Company shall establish and maintain as a bookkeeping entry an Excess
Savings Account (with separate bookkeeping entries for the Excess Tax-Deferred
Contribution Account, the Excess Regular Matching Contribution Account, the
Excess Additional Discretionary Matching Contribution Account and the Excess
Profit Sharing Account), an Excess Base Salary Deferral Account, a Bonus
Deferral Account and a PS Deferred Return Account for each Participant. During
each Plan Year, the Company shall credit to the appropriate Account the amounts
described in this Article IV. Notwithstanding any other provision of the Plan,
all Employee deferrals and Company credits to any Account provided in this
Article IV shall be limited as necessary to comply with any applicable
limitations of 1.409A-2(a)(9) and 1.409A-3(j)(5) of the Code Section 409A Rules.

 

5



--------------------------------------------------------------------------------

4.2 Base Salary

 

  (a) Excess Tax-Deferred Contributions. Each Employee described in Section 3.1
whose Base Salary exceeds the annual indexed amount under Section 401(a)(17) of
the Code may enter into an Excess Tax-Deferred Contribution Agreement with the
Company under which the Participant elects to defer an amount equal to the
excess of up to 6 percent of the Base Salary that would otherwise be payable to
him each payroll period during each subsequent Plan Year over the Tax-Deferred
Contributions made for such Participant to the Qualified Plan for the
corresponding payroll period. Such election shall be irrevocable and shall
remain in effect for such Plan Year and all subsequent Plan Years unless the
Participant, prior to the beginning of a Plan Year, elects to revoke or amend
the Excess Tax-Deferred Contribution Agreement. An Excess Tax-Deferred
Contribution Agreement may be reinstated or amended prior to the beginning of
any Plan Year for Excess Base Salary payable in that Plan Year. Notwithstanding
the foregoing, an Employee who becomes eligible during a Plan Year to
participate in the Plan may execute an Excess Tax-Deferred Contribution
Agreement with respect to unearned Base Salary within 30 days of becoming
eligible. The Company shall credit the Excess Tax-Deferred Contributions to the
Participant’s Excess Tax-Deferred Contribution Account as of the payroll period
to which the Excess Tax-Deferred Contributions relate.

 

  (b) Excess Base Salary Deferral. Each Employee described in Section 3.1 may
enter into an Excess Base Salary Deferral Agreement with respect to any Plan
Year. Prior to the beginning of such Plan Year or at the time of hire, the
Employee may elect to defer all or any portion of the Employee’s excess Base
Salary otherwise payable to him during that Plan Year; provided, however, that
such deferral shall be reduced by the amount of any Excess Tax-Deferred
Contributions made under Section 4.2(a) with respect to such Excess Base Salary.
Such Excess Base Salary Deferral Agreement shall remain in effect for such Plan
Year and shall be irrevocable. The Company shall credit the Excess Base Salary
Deferral to the Participant’s Excess Base Salary Deferral Account as of the
payroll period to which the Excess Base Salary Deferral relates.

 

4.3 Bonus Deferral and PS Deferred Return

An Employee described in Section 3.1 may enter into a Bonus Deferral Agreement
with the Company under which the Participant elects to defer all or any portion
of any bonus that would otherwise be payable to him in respect of a Plan Year.
Such Bonus Deferral Agreement shall be entered into by the Participant and the
Company on or prior to the December 1 preceding the beginning of the Plan Year
for which services are rendered with respect to the bonus, shall remain in
effect for the Plan Year, and shall be irrevocable. The Company shall credit the
above amounts to the Participant’s Bonus Deferral Account as of the payroll
period to which the deferral relates. In addition, the Plan Administrator may,
from time to time, and in its sole discretion and subject to such rules as may
be required by the Code Section 409A Rules, permit Participants to elect to
defer other extraordinary amounts of compensation to the Plan in addition to the
deferrals permitted under Section 4.2 and 4.3. Any amounts deferred pursuant to
this

 

6



--------------------------------------------------------------------------------

Section 4.3 shall be contributed to the Participant’s Account and shall be
subject to the provisions of this Plan.

If Participant has timely executed a PS Deferral Agreement, the Company shall
credit the PS Deferred Return Account of the Participant with an amount equal to
the cash dividends that would have been earned on the Participant’s PS Deferred
Shares had their receipt not been deferred by the Participant at the same time
that the Participant would have received such cash dividends had the PS Deferred
Shares been issued. [Only if specifically directed in a writing by the Committee
under the Incentive Stock Plan, acting in its sole and absolute discretion,
shall the Participant’s PS Deferred Return Account also be credited with an
amount equal to the value of any stock dividend or stock split in respect of the
PS Deferred Shares.]

 

4.4 Excess Regular Matching Contribution Account

During each Plan Year, the Company shall credit to a Participant’s Excess
Regular Matching Contribution Account an amount that is equal to 60 percent of
Excess Tax-Deferred Contributions for that Plan Year, but in no event more than
an amount equal to 3.6 percent of Base Salary over the Regular Matching
Contributions made for such Participant under the Qualified Plan for such Plan
Year. The Excess Regular Matching Contribution shall be credited to the
Participant’s Excess Regular Matching Contribution Account as of the same date
or dates that the Excess Tax-Deferred Contributions are allocated to the
Participant’s Excess Tax-Deferred Contributions Account.

 

4.5 Excess Additional Discretionary Matching Contribution Account

During each Plan Year that an Additional Discretionary Matching Contribution is
made under the Qualified Plan, the Company shall credit to a Participant’s
Excess Additional Discretionary Matching Contribution Account an amount that is
equal to the Additional Discretionary Matching Contribution percentage under the
Qualified Plan multiplied by the Participant’s Excess Tax-Deferred Contributions
for that Plan Year. The Excess Additional Discretionary Matching Contribution
shall be credited to the Participant’s Excess Additional Discretionary Matching
Contribution Account as of the same date or dates that the Excess Tax-Deferred
Contributions are allocated to the Participant’s Excess Tax-Deferred
Contributions Account.

 

4.6 Excess Profit Sharing Contribution Account

During each Plan Year, the Company shall credit to a Participant’s Excess Profit
Sharing Contribution Account an amount that is equal to the Profit Sharing
Contribution that would have been made under the Qualified Plan without giving
affect to the limitation on annual compensation imposed by Section 401(a)(17) of
the Code over the actual Profit Sharing Contribution made for such Participant
under the Qualified Plan for such Plan Year.

 

4.7 Adjustment to Accounts

As of each Valuation Date, the Excess Base Salary Deferral Account and the Bonus
Deferral Account of each Participant shall be credited or debited on the books
of the Company with a gain or loss equal to the adjustment that would be made if
assets equal to each such Account had been

 

7



--------------------------------------------------------------------------------

invested with a rate of return equal to the rate of return of 10-Year Treasury
Notes (adjusted monthly) plus 1.5 percent. As of each Valuation Date, the Excess
Savings Account and the PS Deferred Return Account of each Participant shall be
credited or debited on the books of the Company with a gain or loss equal to the
adjustment that would be made if assets equal to such Account had been invested
with a rate of return equal to 120% of the long-term Applicable Federal Rate
(adjusted monthly).

 

4.8 Vesting

Except as provided in Section 4.10, a Participant shall have a nonforfeitable
right to amounts credited to the Participant’s Accounts.

 

4.9 Date of Payment

A Participant’s Excess Savings Account shall be payable upon the Participant’s
termination of employment. At the time the Participant executes the Excess Base
Salary Deferral Agreement and the Bonus Deferral Agreement, the Participant
shall designate the date upon which the amounts deferred under such agreements
shall become payable. Such amounts may be made payable either before, after, or
upon the Participant’s termination of employment; provided, however, that,
subject to the provisions of Section 4.10, such election shall be irrevocable.
Notwithstanding the foregoing, any amounts attributable to deferrals made after
December 31, 2004 that are payable under this Section 4.9 on account of a
Participant’s Separation from Service shall be made earlier than the end of the
Separation Delay Period if the distribution is on account of such Separation
from Service and at that date the Participant is a Specified Employee; provided
that, such delay in payment shall not apply to any portion of a distribution
that is excepted from such delay under the Code Section 409A Rules as a
Short-Term Deferral.

 

4.10 Form of Payment

 

  (a) Excess Base Salary and Bonus Deferral. At the time the Participant
executes the Excess Base Salary Deferral Agreement and the Bonus Deferral
Agreement, the Participant shall elect one of the following forms of payment for
amounts credited to the Excess Base Salary Deferral Account and one of the
following forms of payment for amounts credited to the Bonus Deferral Account:

 

  (1) Lump Sum. The Participant shall receive a single sum cash payment equal to
the amount credited to such Account.

 

  (2) Installments. The Participant shall receive the amount credited to such
Account in annual installments payable over a period not exceeding 15 years.
Earnings shall continue to be credited on the unpaid amounts.

In the event the Participant changes any of the foregoing elections prior to the
date of payment or changes the time of payment elected under Section 4.9, then,
notwithstanding the provisions of Section 4.8 and except as provided in
Section 4.12, the Participant shall forfeit 6 percent of the amount otherwise
payable to the

 

8



--------------------------------------------------------------------------------

Participant under such election, and such forfeited amount shall cease to be an
obligation of the Company and the Plan. No change of election may be made with
respect to any amounts attributable to deferrals made after December 31, 2004.

 

  (b) Excess Savings Account. At the time the Participant executes the Excess
Tax-Deferred Contribution Agreement, the Participant shall elect one of the
following forms of payment for amounts credited to the Excess Savings Account:

 

  (1) Lump Sum. The Participant shall receive a single sum cash payment equal to
the amount credited to the Excess Savings Account.

 

  (2) Installments. The Participant shall receive the amount credited to the
Excess Savings Account in annual installments payable over a period not
exceeding 15 years. Earnings shall continue to be credited on the unpaid
amounts.

In the event the Participant changes the foregoing election prior to the date of
payment, then, notwithstanding the provisions of Section 4.8 and except as
provided in Section 4.12, the Participant shall forfeit 6 percent of the amount
otherwise payable to the Participant under such election, such forfeited amount
shall cease to be an obligation of the Company and the Plan, and no subsequent
changes may be made by the Participant. No change of election may be made with
respect to any amounts attributable to deferrals made after December 31, 2004.

 

  (c) PS Deferred Return Account. The amount of a Participant’s PS Deferred
Return Account shall be paid to the Participant at the time or times provided
for in any applicable PS Deferral Agreement with respect to the particular PS
Deferred Shares to which the amounts in the PS Deferred Return Account relate.

 

4.11 Death Benefits

At the time the Participant executes the Excess Tax-Deferred Contribution
Agreement, the Excess Base Salary Deferral Agreement, and the Bonus Deferral
Agreement, the Participant shall designate a Beneficiary to receive death
benefits payable under this Section 4.11. In the event of the death of the
Participant prior to full payment of amounts credited to the Participant’s
Accounts, the unpaid amounts shall be paid within 90 days of the participants
death in a single sum cash payment to the Beneficiary. If no Beneficiary is
designated or if no Beneficiary survives the Participant, the Participant’s
surviving spouse or, in the case of an unmarried Participant, the designated
Beneficiary under the Rayonier Salaried Life Insurance Plan shall be the
Beneficiary. In the event that no spouse survives the Participant or, in the
case of an unmarried Participant, that the life insurance benefits have been
assigned or that no Beneficiary has been designated under the Rayonier Salaried
Life Insurance Plan, the Beneficiary shall be the Participant’s estate.

 

9



--------------------------------------------------------------------------------

4.12 Hardship Withdrawals

Notwithstanding the provisions of Section 4.10, a Participant may, prior to the
date payment of his Accounts is otherwise to be made, request a financial
hardship withdrawal from any of his Accounts. A hardship withdrawal shall be
available only upon a determination by the Company’s Senior Vice President,
Administration, that the Participant has suffered a severe and unanticipated
emergency caused by an event that is beyond the control of the Participant. The
amount of the withdrawal shall be limited to the amount necessary to satisfy the
hardship. The Company’s Senior Vice President, Administration, shall examine all
relevant facts and circumstances to determine whether the Participant has a
financial hardship and may require a Participant to submit any and all
documentation that he deems necessary to substantiate the existence of a
financial hardship.

 

4.13 Change of Control

Notwithstanding the provisions of Sections 4.9 and 4.10, upon the occurrence of
a Change of Control, a Participant shall receive a single sum cash payment equal
to the amount credited to the Participant’s Accounts; provided that, any
distribution described in the last sentence of Section 4.9 with respect to a
Participant who is a Specified Employee shall not be paid prior to the end of
the Separation Delay Period.

ARTICLE V Rights of Participants

 

5.1 Contractual Obligation

It is intended that the Company is under a contractual obligation to make
payments under this Plan when due. The benefits under this Plan shall be paid
out of the general assets of the Company.

 

5.2 Unsecured Interest

No special or separate fund shall be established and no segregation of assets
shall be made to assure the payment of benefits hereunder. No Participant
hereunder shall have any right, title, or interest whatsoever in any specific
asset of the Company. Nothing contained in this Plan and no action taken
pursuant to its provisions shall create or be construed to create a trust of any
kind, or a fiduciary relationship, between the Company and a Participant or any
other person. To the extent that any person acquires a right to receive payments
under this Plan, such right shall be no greater than the right of any unsecured
general creditor of the Company. It is the intention of the Company that this
Plan be unfunded for tax purposes and for purposes of Title I of ERISA and any
trust created by the Company and any assets held by such trust to assist the
Company in meeting its obligations under the Plan shall meet the requirements
necessary to retain such unfunded status.

ARTICLE VI Administration

 

6.1 Administration

 

10



--------------------------------------------------------------------------------

The Plan shall be administered by the Company as Plan Administrator. The Plan
Administrator may appoint one or more individuals and delegate such of its
powers and duties described herein as it deems desirable to any such individual,
in which case every reference herein made to the Plan Administrator shall be
deemed to mean or include the individuals as to matters within their
jurisdiction; provided, however, that in the absence of any contrary appointment
or delegation, the authority, powers, and duties herein shall be assigned to the
Company’s Senior Vice President, Administration. The Plan Administrator shall,
in its sole discretion, be authorized to construe and interpret all provisions
of the Plan, to adopt rules and practices concerning the administration of the
same, and to make any determinations and calculations necessary or appropriate
hereunder. The determination of the Plan Administrator as to any disputed
question arising under this Plan, including questions of construction and
interpretation, shall be final, binding, and conclusive on all persons.

 

6.2 Indemnification

To the extent permitted by law, all agents and representatives of the Plan
Administrator shall be indemnified by the Company and saved harmless against any
claims, and the expenses of defending against such claims, resulting from any
action or conduct relating to the administration of the Plan, except claims
arising from gross negligence, willful neglect, or willful misconduct.

 

6.3 Expenses

The cost of benefit payments from this Plan and the expenses of administering
the Plan shall be borne by the Company.

 

6.4 Tax Withholding

The Company may withhold from a payment any federal, state, or local taxes
required by law to be withheld with respect to such payment and such sums as the
Company may reasonably estimate are necessary to cover any taxes for which the
Company may be liable and which may be assessed with regard to such payment.

 

6.5 Claims Procedure

 

  (a) Submission of Claims. Claims for benefits under the Plan shall be
submitted in writing to the Plan Administrator or to an individual designated by
the Plan Administrator for this purpose.

 

  (b) Denial of Claim. If any claim for benefits is wholly or partially denied,
the claimant shall be given written or electronic notice within 90 days
following the date on which the claim is filed, which notice shall set forth —

 

  (1) the specific reason or reasons for the denial;

 

11



--------------------------------------------------------------------------------

  (2) specific reference to pertinent Plan provisions on which the denial is
based;

 

  (3) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

  (4) an explanation of the Plan’s claim review procedures and time limits
applicable to such procedures, including a statement that the claimant has a
right to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review.

If special circumstances require an extension of time for processing the claim,
written notice of an extension shall be furnished to the claimant prior to the
end of the initial period of 90 days following the date on which the claim is
filed. Such an extension may not exceed a period of 90 days beyond the end of
said initial period.

 

  (c) Claim Review Procedure. The claimant or his authorized representative may
submit a written request for review to the Plan Administrator no later than 60
days after the date on which written or electronic notification of the denial is
received by the claimant (or, if applicable, within 60 days after the date on
which such denial is deemed to have occurred).

The claim for review shall be given a full and fair review that takes into
account all comments, documents, records and other information that relates to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

Not later than 60 days after receipt of the request for review, the Plan
Administrator shall render and furnish to the claimant written or electronic
notice of the decision on review, which notice shall set forth —

 

  (1) the specific reason or reasons for the decision;

 

  (2) specific reference to pertinent Plan provisions on which the decision is
based;

 

  (3) a statement that the claimant has a right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on review;
and

 

  (4)

a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant to the claim for benefit. A document is relevant

 

12



--------------------------------------------------------------------------------

 

to the claim for benefits if it was relied upon in making the determination, was
submitted, considered or generated in the course of making the determination or
demonstrates that benefit determinations are made in accordance with the Plan
and that Plan provisions have been applied consistently with respect to
similarly situated claimants.

If special circumstances require an extension of time for processing the claim,
the decision shall be rendered as soon as possible, but not later than 120 days
after receipt of the request for review, provided that written notice and
explanation of the delay are given to the claimant prior to commencement of the
extension. Such decision by the Plan Administrator shall not be subject to
further review.

 

  (d) Exhaustion of Remedy. No claimant shall institute any action or proceeding
in any state or federal court of law or equity, or before any administrative
tribunal or arbitrator, for a claim for benefits under the Plan, until the
claimant has first exhausted the procedures set forth in this Section.

ARTICLE VII Miscellaneous

 

7.1 Nontransferability

In no event shall the Company make any payment under this Plan to any assignee
or creditor of a Participant or of a Beneficiary, except as otherwise required
by law. Prior to the time of a payment hereunder, a Participant or a Beneficiary
shall have no rights by way of anticipation or otherwise to assign or otherwise
dispose of any interest under this Plan, nor shall rights be assigned or
transferred by operation of law.

 

7.2 Rights Against the Company

Neither the establishment of the Plan, nor any modification thereof, nor any
payments hereunder, shall be construed to give any Participant the right to be
retained in the employ of the Company or to interfere with the right of the
Company to discharge the Participant at any time.

 

7.3 Amendment or Termination

The Plan may be amended, modified, or terminated at any time by the Company
provided that, except as may be required in the reasonable judgment of the
Company to comply with the 409A Rules, no such amendment, modification, or
termination shall reduce or diminish without the consent of a Participant or
Beneficiary, if applicable, such person’s right to receive any benefit accrued
hereunder prior to the date of such amendment, modification, or termination.
Notice of such amendment, modification, or termination shall be given in writing
to each Participant and Beneficiary of a deceased Participant having an interest
in the Plan to whom the provision applies.

 

7.4 Applicable Law

 

13



--------------------------------------------------------------------------------

This instrument shall be binding on all successors and assignees of the Company
and shall be construed in accordance with and governed by the laws of the State
of Florida, subject to the provisions of all applicable Federal laws.

 

7.5 Illegality of Particular Provision

The illegality of any particular provision of this document shall not affect the
other provisions, and the document shall be construed in all respects as if such
invalid provision were omitted.

In Witness Whereof, Rayonier Inc. has caused this instrument to be executed,
effective July 15, 2010.

 

Rayonier, Inc. By  

/s/ W. Edwin Frazier, III

 

W. Edwin Frazier, III

Senior Vice President, Administration

and Corporate Secretary

 

14